DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13-17 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PG Pub 2008/0273741 to Fujii et al.

Regarding claim 1. Fujii discloses a computer-implemented method (Abstract) comprising: 
accessing a content item including a plurality of frames, wherein each of a number of elements within the frames is associated with an inter-frame difference measure representing changes in the element between two frames (“An electronic watermark embedding apparatus in accordance with embodiment 2 detects pixels each having a large pixel value variation between frame images (or field images) from frame difference values (or field difference values), and selects them as adaptive pixels to which an electronic watermark is to be embedded”, paragraph 101); 
accessing information for embedding in the content item (Fig. 1, watermark information generating unit 5, “the embedding processing unit 4 sets up the electronic watermark information 7”, paragraph 61); 
embedding symbols of the information in the content item by manipulating the inter-frame difference measure of a selected element through a number of frames using an algorithm and the information, wherein the information is used by the algorithm to control the manipulation (“The embedding processing unit 4 varies the pixel value of each adaptive pixel of the electronic image 6b, which is extracted by the adaptive extraction unit 3, spatially and in a time direction according to electronic watermark information 7 from the watermark information generating unit 5”, paragraph 57); and 
(“The embedding processing unit 4 performs the process of producing a brightness variation in each of the adaptive pixels A and B, which are extracted for each of the plurality of divided regions of the electronic image 6b according to the information from the adaptive extraction unit 3, according to the electronic watermark information 7 from the watermark information generating unit 5 at the embedding intervals shown in FIG. 5”, paragraph 87).
Regarding claim 2. Fujii discloses wherein the content item includes a video signal (“brightness variations with respect to a time direction (e.g., a direction of frames or fields) are provided, as an electronic watermark, to a moving image into which the electronic watermark is to be embedded”, paragraph 4), and 
wherein the elements include one or more of the group of: an object that appears in multiple successive frames; and a brightness measure of a predetermined region of multiple successive frames (“The adaptive extraction unit 3 performs the same processing as that of above-mentioned embodiment 1 so as to extract adaptive pixels A and B respectively having brightness levels shown in FIG. 8 for each of the plurality of divided regions of the electronic image 6b. The adaptive extraction unit 3 further calculates a frame difference value between frames of the electronic image 6b which are inputted in time sequence for every pixel using the above-mentioned equation (1)”, paragraph 107).(“By thus embedding copyright information, as an electronic watermark, into the target image, the user can extract the above-mentioned copyright information even from a recaptured image which is illegally copied from the target image, and can assert the copyright. This translates into prevention of illegal copy of the target image using image recapturing”, paragraph 4).Regarding claim 4. Fujii discloses wherein the information is represented by a series of symbols selected from a set of symbols, and wherein the algorithm includes an assignment of a predetermined difference measure parameter to each symbol of the set of symbols (“an embedding step of producing a variation between the pixel values of the adaptive pixels in one of the plurality of image regions and those of the adaptive pixels in an adjacent one of the plurality of image regions, and varying the pixel values of the adaptive pixels of the plurality of image regions in a time direction, according to a value of an embedded bit set of an electronic watermark, and of generating an electronic-watermark-embedded image by making the variation in the pixel values of the adaptive pixels vary step by step at a boundary between the two of the plurality of image regions and/or in the time direction so that the variation makes a slow transition”, paragraph 11, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).(“an embedding step of producing a variation between the pixel values of the adaptive pixels in one of the plurality of image regions and those of the adaptive pixels in an adjacent one of the plurality of image regions, and varying the pixel values of the adaptive pixels of the plurality of image regions in a time direction, according to a value of an embedded bit set of an electronic watermark, and of generating an electronic-watermark-embedded image by making the variation in the pixel values of the adaptive pixels vary step by step at a boundary between the two of the plurality of image regions and/or in the time direction so that the variation makes a slow transition”, paragraph 11, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 6. Fujii discloses wherein the steps of manipulating the inter-frame difference measure of the selected element repeat for each symbol of the series of symbols representing the information (“FIG. 8 is a diagram showing the adaptation processing using frame difference values which is done for each embedded bit set in accordance with embodiment 2, and it is assumed that embedding intervals corresponding to each embedded bit set”, paragraph 105).(“an embedding step of producing a variation between the pixel values of the adaptive pixels in one of the plurality of image regions and those of the adaptive pixels in an adjacent one of the plurality of image regions, and varying the pixel values of the adaptive pixels of the plurality of image regions in a time direction, according to a value of an embedded bit set of an electronic watermark, and of generating an electronic-watermark-embedded image by making the variation in the pixel values of the adaptive pixels vary step by step at a boundary between the two of the plurality of image regions and/or in the time direction so that the variation makes a slow transition”, paragraph 11, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 8. Fujii discloses wherein manipulating the selected frame of the content item based on the selected predetermined difference measure parameter includes replacing the selected frame with a modified frame in which the difference measure of the selected element in the frame in relation to one or more reference frames approximates the selected predetermined difference measure parameter (“FIG. 5 is a diagram showing adaptation processing carried out for each embedded bit set, and a temporal variation in each embedded bit set. In the shown example, the adaptive extraction unit 3 extracts adaptive pixels A and B which satisfy adaptation requirements for each of the divided regions of the electronic image 6b. The embedding processing unit 4 varies the brightness values of the adaptive pixels A and B which are extracted by the adaptive extraction unit 3 for each of the divided regions of the electronic image 6b at embedding intervals as shown in the figure (e.g., at intervals of 30 frames) according to the electronic watermark information 7 from the watermark information generating unit 5”, paragraph 72, the manipulation of pixels in a frame implies for one of ordinary skill in the art, to substitute an original frame with a modified frame, as all such operations are performed upon image data residing in processor memory).Regarding claim 9. Fujii discloses wherein the modified frame is selected from a set of alternative frames which are similar to the selected frame which is to be modified, and wherein the alternative frames have been generated such that difference measure values of one or more elements therein relative to difference measure values of the one or more elements in the selected frame to be modified exceed a predetermined threshold (“FIG. 6 is a diagram showing adaptation processing with a certain brightness level being set to each embedded bit set, and, in this figure, intervals for embedding corresponding to each embedded bit set are the same as those shown in FIG. 5. As shown in the figure, pixels having a brightness value of 180 or more are extracted as adaptive pixels B. Pixels having a brightness value of 129 or more and pixels Next 50% having a brightness value of 128 or less are extracted as adaptive pixels A. Pixels Next 50% having a brightness value of 128 or less are pixels which are the higher-ranked half of all pixels having a brightness value of 128 or less”, paragraph 83).Regarding claim 10. Fujii discloses wherein the predetermined difference measure parameter is a comparison of inter-frame difference measure values of a particular sequence of frames (“FIG. 8 is a diagram showing the adaptation processing using frame difference values which is done for each embedded bit set in accordance with embodiment 2, and it is assumed that embedding intervals corresponding to each embedded bit set (in the shown example, each of "00" and "01") are the same as those shown in FIG. 5”, paragraph 105).
Regarding claim 13. Fujii discloses a computer-implemented method (Abstract, Embodiment 4, Fig. 11, electronic watermark detecting apparatus 8, paragraph 148) comprising: 
accessing a watermarked content item having information embedded therein, wherein the content item includes a plurality of frames and wherein each of a number of elements within the frames is associated with an inter-frame difference measure representing changes in the element between two frames (“recognizing the electronic watermark embedded into the electronic image 6c, by detecting a frame difference (or a field difference) from the electronic image 6c periodically at the time when the phase of variations with respect to the time direction in the electronic watermark pattern is inverted, the electronic watermark detecting apparatus can restore the electronic watermark pattern in accordance with the present invention on the basis of the frame difference value (or field difference value)”, paragraph 151); 
evaluating the inter-frame difference measure of a selected element through a number of frames using an algorithm; estimating symbols of the information based on the evaluation of the inter-frame difference measure of the selected element (“The Gap detecting unit 9 detects variations (referred to as a Gap hereafter) with respect to the time direction in the pixel values of pixels in the electronic watermark pattern from the electronic image 6c for each of the plurality of divided regions on the basis of the detection of the above-mentioned periodic frame difference. The correlation detecting unit 10 also detects a correlation between pixel value variations with respect to the time direction in the electronic watermark pattern which is embedded into the electronic image by the electronic watermark embedding apparatus 1 explained in any of above-mentioned embodiments 1 to 3 and the pixel value variations with respect to the time direction of the electronic image 6c for each of the plurality of divided regions”, paragraph 152); and, 
outputting the symbols to provide the information (“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153).(“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 15. Fujii discloses wherein evaluating the inter-frame difference measure of the selected element includes: determining inter-frame difference measure values of the selected element between selected frames (“The Gap detecting unit 9 detects variations (referred to as a Gap hereafter) with respect to the time direction in the pixel values of pixels in the electronic watermark pattern from the electronic image 6c for each of the plurality of divided regions on the basis of the detection of the above-mentioned periodic frame difference. The correlation detecting unit 10 also detects a correlation between pixel value variations with respect to the time direction in the electronic watermark pattern which is embedded into the electronic image by the electronic watermark embedding apparatus 1 explained in any of above-mentioned embodiments 1 to 3 and the pixel value variations with respect to the time direction of the electronic image 6c for each of the plurality of divided regions”, paragraph 152); and, 
comparing the difference measure values against predetermined difference measure parameters, each predetermined difference measure parameter being assigned to a symbol of a set of symbols used to represent the information; and wherein estimating symbols of the information based on the evaluation of the inter-frame difference measure of the selected element includes estimating the symbol based on the comparison (“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 16. Fujii discloses wherein the inter-frame difference measure is evaluated for one or both of different elements and different frames to obtain different symbols of the information (“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 17. Fujii discloses wherein the predetermined difference measure parameter is a comparison of inter-frame difference measure values of a particular sequence of frames (“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153, the “value of an embedded bit set” is the series of symbols, and comports with Applicant’s disclosure of their Specification at paragraph 42 of their PG Pub).Regarding claim 19. Fujii discloses a system including an encoder (Abstract), comprising: 
a processor and a memory configured to provide computer program instructions to the processor to execute functions of components (“FIG. 1 is a block diagram showing the structure of an electronic watermark embedding apparatus in accordance with embodiment 1 of the present invention. The electronic watermark embedding apparatus 1 is provided with an image dividing unit 2, an adaptive extraction unit 3, an embedding processing unit 4, and a watermark information generating unit 5. The electronic watermark embedding apparatus 1 can be implemented via execution of an electronic watermark embedding program in accordance with the present invention by using, for example, a general-purpose computer”, paragraph 52); 
a content item accessing component for accessing a content item including a plurality of frames, wherein each of a number of elements within the frames is associated with an inter-frame difference measure representing changes in the element between two frames (“An electronic watermark embedding apparatus in accordance with embodiment 2 detects pixels each having a large pixel value variation between frame images (or field images) from frame difference values (or field difference values), and selects them as adaptive pixels to which an electronic watermark is to be embedded”, paragraph 101); 
an information accessing component for accessing information for embedding in the content item (Fig. 1, watermark information generating unit 5, “the embedding processing unit 4 sets up the electronic watermark information 7”, paragraph 61); 
an embedding component for embedding symbols of the information in the content item by manipulating the inter-frame difference measure of a selected element through a number of frames using an algorithm and the information, wherein the information is used by the algorithm to control the manipulation (“The embedding processing unit 4 varies the pixel value of each adaptive pixel of the electronic image 6b, which is extracted by the adaptive extraction unit 3, spatially and in a time direction according to electronic watermark information 7 from the watermark information generating unit 5”, paragraph 57); and 
an outputting component for outputting the manipulated content item as a watermarked content item having the information embedded therein (“The embedding processing unit 4 performs the process of producing a brightness variation in each of the adaptive pixels A and B, which are extracted for each of the plurality of divided regions of the electronic image 6b according to the information from the adaptive extraction unit 3, according to the electronic watermark information 7 from the watermark information generating unit 5 at the embedding intervals shown in FIG. 5”, paragraph 87).Regarding claim 20. Fujii discloses including a decoder (Abstract, Embodiment 4, Fig. 11, electronic watermark detecting apparatus 8, paragraph 148) comprising: 
a processor and a memory configured to provide computer program instructions to the processor to execute functions of components (“FIG. 11 is a block diagram showing the structure of an electronic watermark detecting apparatus in accordance with embodiment 4 of the present invention. The electronic watermark detecting apparatus 8 is provided with a Gap detecting unit 9, a correlation detecting unit 10, and an embedded bit judging unit 11. The electronic watermark detecting apparatus 8 can be implemented via execution of an electronic watermark detecting program in accordance with the present invention by using, for example, a general-purpose computer”, paragraph 148); 
a watermarked content item accessing component for accessing a watermarked content item having information embedded therein, wherein the content item includes a plurality of frames and wherein each of a number of elements within the frames is associated with an inter-frame difference measure representing changes in the element between two frames (“recognizing the electronic watermark embedded into the electronic image 6c, by detecting a frame difference (or a field difference) from the electronic image 6c periodically at the time when the phase of variations with respect to the time direction in the electronic watermark pattern is inverted, the electronic watermark detecting apparatus can restore the electronic watermark pattern in accordance with the present invention on the basis of the frame difference value (or field difference value)”, paragraph 151); 
an evaluating component for evaluating the inter-frame difference measure of a selected element through a number of frames using an algorithm; an estimating component for estimating symbols of the information based on the evaluation of the inter-frame difference measure of the selected element (“The Gap detecting unit 9 detects variations (referred to as a Gap hereafter) with respect to the time direction in the pixel values of pixels in the electronic watermark pattern from the electronic image 6c for each of the plurality of divided regions on the basis of the detection of the above-mentioned periodic frame difference. The correlation detecting unit 10 also detects a correlation between pixel value variations with respect to the time direction in the electronic watermark pattern which is embedded into the electronic image by the electronic watermark embedding apparatus 1 explained in any of above-mentioned embodiments 1 to 3 and the pixel value variations with respect to the time direction of the electronic image 6c for each of the plurality of divided regions”, paragraph 152); and, 
an outputting component for outputting the symbols to provide the information (“The embedded bit judging unit 11 determines the bit value embedded into the electronic image 6c on the basis of the Gap value detected by the Gap detecting unit 9, and also determines the bit value embedded into the electronic image 6c on the basis of the correlation value detected by the correlation detecting unit 10, and outputs, as the embedded bit set, the bit value which it has determined finally by judging both the determination results comprehensively”, paragraph 153).

Allowable Subject Matter
Claims 11-12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose the method as claimed in claim 8, wherein the modified frame is selected from an upsampled version of the content item.

.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub provides a method and/or apparatus for embedding and detecting watermarks in a set of data frames, where a secondary domain is used for combining the data frame, watermark, and a geometric pattern for holding the watermark, and that secondary domain is used for post-combination filtering of the modified data frame. The secondary domain is preferably a wavelet domain or sub-band domain. The geometric pattern for holding the watermark is reversibly mapable between a complex pattern in the original domain of the data frame and a simple pattern in the secondary domain where combination and filtering takes place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672